


Exhibit 10.1


RADIAN GROUP INC.
2014 EQUITY COMPENSATION PLAN


STOCK OPTION GRANT


TERMS AND CONDITIONS
These Terms and Conditions (“Terms and Conditions”) are part of the Stock Option
Grant made as of July 9, 2015 (the “Grant Date”), by Radian Group Inc., a
Delaware corporation (the “Company”), to S.A. Ibrahim (the “Grantee”), an
employee of the Company or one of its Subsidiaries.
RECITALS
WHEREAS, the Radian Group Inc. 2014 Equity Compensation Plan (the “Plan”),
permits the grant of stock options to employees, non-employee directors,
independent contractors, consultants, and advisors of the Company to purchase
shares of Common Stock, in accordance with the terms and provisions of the Plan;
WHEREAS, the Company desires to grant a Nonqualified Stock Option to the
Grantee, and the Grantee desires to accept such Nonqualified Stock Option, on
the terms and conditions set forth herein and in the Plan; and
WHEREAS, the applicable provisions of the Plan are incorporated in these Terms
and Conditions by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.Grant of Option. The Company hereby awards to the Grantee a Nonqualified Stock
Option to purchase 48,090 shares of Common Stock at the exercise price per share
of $18.42, subject to the vesting and other conditions of these Terms and
Conditions (the “Option”). The Grantee hereby accepts the Option and agrees to
be bound by the terms and conditions of these Terms and Conditions and the Plan
with respect to the award.
2.    Vesting.
(a)    Provided the Grantee remains employed by the Company or a Subsidiary
through the applicable vesting date and meets any applicable vesting
requirements set forth in these Terms and Conditions, and provided that the
Stock Price Hurdle (as defined below) is met, except as set forth in Sections 3
and 5 below, the Option awarded under these Terms and Conditions shall vest as
follows:
Date
Vested Shares subject to the Option

(subject to achievement of the Stock Price Hurdle)


July 9, 2018                50% of the shares            

July 9, 2019                Remaining 50% of the shares                
(b)    Notwithstanding the foregoing, the Option will only vest if the closing
price of the Company’s Common Stock on the New York Stock Exchange equals or
exceeds $23.03 (which is 125% of the fair market value of the Company’s Common
Stock on the Grant Date) for ten consecutive trading days ending on or after
July 9, 2018 (the “Stock Price Hurdle”), except as provided in Sections 3 and 5
below. If the Stock Price Hurdle has not been met on the third anniversary of
the Grant Date (July 9, 2018), the Option with respect to 50% of the shares will
vest on the first date after the third anniversary on which the Stock Price
Hurdle is met, provided the Grantee remains employed by the Company or a
Subsidiary through the applicable vesting date. If the Stock Price Hurdle has
not been met on the fourth anniversary of the Grant Date (July 9, 2019), the
Option with respect to the remaining 50% of the shares will vest on the first
date after the fourth anniversary on which the Stock Price Hurdle is met,




--------------------------------------------------------------------------------




provided the Grantee remains employed by the Company or a Subsidiary through the
applicable vesting date. The Stock Price Hurdle must be met by July 8, 2025 in
order for the Option to vest under this Section 2.
(c)    If the vesting schedule above would produce a fractional share, the
portion of the Option that is exercisable shall be rounded down to the nearest
whole share.
(d)    Except as provided in Sections 3, 4 and 5 below, no portion of the Option
will vest after the Grantee’s employment with the Company and its Subsidiaries
has terminated for any reason. In the event of any termination of employment,
the Grantee will forfeit the portion of the Option that does not vest either
before the termination date or on the applicable date designated in Sections 3,
4 or 5.
3.    Disability and Death. In the event of the Grantee’s death or Disability
while employed by the Company or a Subsidiary, the Grantee’s Option will
automatically vest in full on the date of the Grantee’s death or Disability, as
applicable, regardless of whether the Stock Price Hurdle has been met. For
purposes of these Terms and Conditions, “Disability” shall have the meaning
given that term in the Grantee’s Employment Agreement with the Company dated as
of November 12, 2014 (the “Employment Agreement”).
4.    Retirement.
(a)    If the Grantee terminates employment on account of Retirement, the
Grantee’s Option shall continue to vest in accordance with Section 2, subject to
achievement of the Stock Price Hurdle, except as provided in Section 5 below,
but without regard to continued employment.
(b)    For purposes of these Terms and Conditions, “Retirement” shall mean the
Grantee’s separation from service, without Cause, other than on account of death
or Disability, (A) following the Grantee’s attainment of age 65 and completion
of five years of service with the Company or a Subsidiary, or (B) following the
Grantee’s attainment of age 55 and completion of 10 years of service with the
Company or a Subsidiary.
(c)    For purposes of these Terms and Conditions, “Cause” shall have the
meaning given that term in the Grantee’s Employment Agreement.
5.    Change of Control.
(a)    If a Change of Control occurs, the Grantee’s Option shall continue to
vest in accordance with Section 2(a) on the third and fourth anniversaries of
the Grant Date, without regard to whether the Stock Price Hurdle is met,
provided that the Grantee remains continuously employed by the Company and its
Subsidiaries through such vesting date. If the Change of Control occurs after
the third anniversary of the Grant Date and before the Stock Price Hurdle has
been met, the Option with respect to 50% of the shares will vest on the Change
of Control date. If the Change of Control occurs after the fourth anniversary of
the Grant Date and before the Stock Price Hurdle has been met, the Option with
respect to all of the shares will vest on the Change of Control date. However,
in no event may the Option be exercised after ten years from the Grant Date.
(b)    Notwithstanding the foregoing, if a Change of Control occurs and the
Grantee’s employment with the Company and its Subsidiaries is terminated by the
Company or a Subsidiary without Cause or the Grantee terminates employment for
Good Reason (as defined in, and determined under, the Employment Agreement), and
the Grantee’s date of termination occurs (or in the event of the Grantee’s
termination for Good Reason, the event giving rise to Good Reason occurs), in
each case, during the period beginning on the date that is 90 days before the
Change of Control and ending on the date that is one year following the Change
of Control, the Option will automatically vest in full on the Grantee’s date of
termination (or, if later, on the date of the Change of Control), regardless of
whether the Stock Price Hurdle has been met. However, in no event may the Option
be exercised after ten years from the Grant Date.
(c)    Except as provided in subsection (b), if the Grantee’s employment
terminates on account of Retirement before a Change of Control, and a Change of
Control subsequently occurs, the Grantee’s Option shall continue to vest in
accordance with Section 5(a), but without regard to continued employment. Except
as provided

2



--------------------------------------------------------------------------------




in subsection (b), if the Grantee’s employment terminates on account of
Retirement on or after a Change of Control, the Grantee’s Option shall continue
to vest in accordance with Section 5(a), but without regard to continued
employment.
6.    Exercise of the Option. When the Option becomes vested in accordance with
Sections 2, 3, 4, or 5 above, the Grantee may exercise part or all of the vested
and exercisable Option by delivering a duly completed notice of intent to
exercise to the Company, specifying the number of shares as to which the Option
is to be exercised and the method of payment. Payment of the exercise price
shall be made in accordance with procedures in effect from time to time based on
the type of payment being made but, in any event, prior to issuance of the
shares of Common Stock. The Grantee shall pay the exercise price (i) in cash,
(ii) by authorizing a third party to sell shares of Common Stock acquired upon
exercise of the Option and remit to the Company a sufficient portion of the sale
proceeds to pay the exercise price and any applicable tax withholding resulting
from such exercise, (iii) if so permitted by the Committee and subject to such
conditions as may be established by the Committee, (1) by tendering (actually or
by attestation) shares of Common Stock owned by the Grantee and valued at the
then Fair Market Value thereof or (2) by having shares subject to the
exercisable Option withheld to pay the exercise price, with the shares valued at
the then Fair Market Value thereof, or (iv) by any combination of the foregoing.
The Company’s obligation to deliver shares of Common Stock upon exercise of the
Option shall be subject to all applicable laws, rules and regulations and also
to such approvals by governmental agencies as may be deemed appropriate by the
Committee. Upon exercise of the Option (or portion thereof), the Option (or
portion thereof) will terminate and cease to be outstanding.
7.    Transferability.
(a)    During the Grantee’s lifetime, except as set forth in subsection (b)
below, exercise of the Option shall be solely by the Grantee (or his legal
guardian or legal representative) and, after the Grantee’s death, the Option
shall be exercisable (subject to the limitations specified in the Plan) solely
by the legal representatives of the Grantee, or by the person or persons who
acquire the right to exercise such Option by will or by the laws of descent and
distribution, to the extent that the Option was outstanding as of the date of
the Grantee’s death. Neither the Option nor any right hereunder shall be
assignable or otherwise transferable except by will or by the laws of descent
and distribution or except as otherwise permitted by the Plan, nor shall any
Option be subject to attachment, execution or other similar process. In the
event of any attempt by the Grantee to alienate, assign, pledge, hypothecate or
otherwise dispose of any Option or any right hereunder, except as provided for
herein, or in the event of the levy of any attachment, execution or similar
process upon the rights or interest hereby conferred, the Company may terminate
any Option by notice to the Grantee and the Option and all rights hereunder
shall thereupon become null and void.
(b)    Notwithstanding the foregoing, the Committee may provide that a Grantee
may transfer this Option to family members, one or more trusts for the benefit
of family members, or one or more partnerships of which family members are the
only partners, according to such terms as the Committee may determine; provided
that the Grantee receives no consideration for the transfer of an Option and the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to the Option immediately before the transfer.
8.    Termination of the Option.
(a)    The Option shall have a term of ten years from the Grant Date and shall
terminate at the expiration of that period (on July 8, 2025), unless the Option
is terminated at an earlier date pursuant to the provisions of these Terms and
Conditions or the Plan.
(b)    The Option granted and subsequently vested hereunder (including pursuant
to Section 5 hereof) shall terminate immediately after the first to occur of:
(i) one year after the termination of the Grantee’s employment with the Company
or a Subsidiary due to an involuntary termination by the Company or a Subsidiary
without Cause (except as provided in subsection (c) below), (ii) one year after
the termination of the Grantee’s employment with the Company or a Subsidiary by
the Grantee for Good Reason during the Change of Control period described in
Section 5(b) hereof (except as provided in subsection (c) below), (iii) 90 days
after the Grantee’s voluntary

3



--------------------------------------------------------------------------------




termination of employment with the Company and its Subsidiaries (except as
provided in subsection (c) below or as provided in clause (ii) above), or (iv)
ten years from the Grant Date.
(c)    In the event of the termination of the Grantee’s employment on account of
Retirement, Disability or death of a Grantee, the Option held by the Grantee may
be exercised, pursuant to the terms of the Plan, by the Grantee (or the
Grantee’s personal representative) at any time prior to the expiration of the
ten-year term of the Option.
(d)    Notwithstanding the foregoing, in no event may the Option be exercised
after ten years from the Grant Date (after July 8, 2025).
(e)    In the event a Grantee’s employment is terminated by the Company or a
Subsidiary for Cause, the Option (including the vested portion, if any) held by
such Grantee shall immediately terminate and be of no further force or effect.
9.    Certain Corporate Changes. If any change is made to the Common Stock
(whether by reason of merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, combination of shares, or exchange of shares or any
other change in capital structure made without receipt of consideration), then
unless such event or change results in the termination of the Option, the
Committee shall adjust, as provided in the Plan, the number and class of shares
subject to the Option held by the Grantee and/or the exercise price of such
Option, and the Stock Price Hurdle, if appropriate, to reflect the effect of
such event or change in the Company’s capital structure in such a way as to
preserve the value of the Option. Any adjustment that occurs under the terms of
this Section 9 or the Plan will not change the timing or form of payment with
respect to any exercised Option or portion thereof.
10.    Restrictive Covenants.
(a)    In consideration of this Option grant, the Grantee agrees to comply with
the restrictive covenants and agreements set forth in Section 16 (“Restrictive
Covenants”) of the Employment Agreement, all other written restrictive covenants
and agreements with the Company, and all confidentiality obligations with
respect to the Company under the Company’s Code of Conduct and Ethics, including
without limitation non-competition, non-solicitation and confidentiality
restrictions (collectively, the “Restrictive Covenants”).
(b)    Nothing in these Terms and Conditions or in the Employment Agreement,
including any restrictions on the use of “Confidential Information” and “Trade
Secrets” (as defined in the Employment Agreement), shall prohibit or restrict
the Grantee from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the Equal Employment Opportunity
Commission, the Department of Justice, the Securities and Exchange Commission,
or any other federal, state, or local regulatory authority. To the extent
permitted by law, upon receipt of any subpoena, court order, or other legal
process compelling the disclosure of Confidential Information and Trade Secrets,
the Grantee agrees to give prompt written notice to the Company so as to permit
the Company to protect its interests in confidentiality to the fullest extent
possible.
(c)    The Grantee acknowledges and agrees that in the event the Grantee
breaches any of the Restrictive Covenants:
(i)    The Committee may in its discretion determine that the Grantee shall
forfeit the outstanding Option (without regard to whether any portion of the
Option has vested), and the outstanding Option shall immediately terminate, and
(ii)    The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock received upon exercise of the Option, net of
the exercise price paid by the Grantee upon exercise of the Option; provided,
that if the Grantee has disposed of any shares of Common Stock received upon
exercise of the Option, then the Committee may require the Grantee to pay to the
Company, in cash, the fair market value of such shares of Common Stock as of the
date of disposition, net of the exercise price paid by the Grantee upon exercise
of the Option.   The Committee shall exercise the right of recoupment provided
in this Section 10(c)(ii) within 180 days after the Committee’s discovery of the
Grantee’s breach of any of the Restrictive Covenants.

4



--------------------------------------------------------------------------------




(d)    If any portion of the covenants or agreements contained in this Section
10, or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenants or agreements or the application thereof shall
not be affected and shall be given full force and effect without regard to the
invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Section 10 is held to be unenforceable because of
the duration thereof or the scope thereof, then the court making such
determination shall have the power to reduce the duration and limit the scope
thereof, and the covenant or agreement shall then be enforceable in its reduced
form. The covenants and agreements contained in this Section 10 shall survive
the termination of the Grantee’s employment with the Company or any of its
Affiliates.
11.    Grant Subject to Plan Provisions. These Terms and Conditions are made
pursuant to the terms of the Plan, the terms of which are incorporated herein by
reference, and shall in all respects be interpreted in accordance therewith. The
decisions of the Committee shall be conclusive upon any question arising
hereunder. The Grantee’s receipt of the Option awarded under these Terms and
Conditions constitutes such Grantee’s acknowledgment that all decisions and
determinations of the Committee with respect to the Plan, these Terms and
Conditions, and/or the Option shall be final and binding on the Grantee, his
beneficiaries, and any other person having or claiming an interest in such
Option. The settlement of any award with respect to the Option is subject to the
provisions of the Plan and to interpretations, regulations, and determinations
concerning the Plan as established from time to time by the Committee in
accordance with the provisions of the Plan. A copy of the Plan will be furnished
to each Grantee upon request. Additional copies may be obtained from the
Corporate Secretary of the Company, 1601 Market Street, Philadelphia,
Pennsylvania 19103-2197.
12.    No Employment or Other Rights. Neither the granting of the Option, nor
any other action taken with respect to such Option, shall confer upon the
Grantee any right to continue in the employ of the Company or a Subsidiary or
shall interfere in any way with the right of the Company or a Subsidiary to
terminate Grantee’s employment at any time. The right of the Company or a
Subsidiary to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.
13.    No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death or in
accordance with the terms of these Terms and Conditions, shall have any of the
rights and privileges of a stockholder with respect to the shares subject to the
Option, except to the extent that certificates for such shares shall have been
issued upon the exercise of the Option as provided for herein (or an appropriate
book entry has been made). Except as described in the Plan, no adjustments are
made for dividends or other rights if the applicable record date occurs before
Grantee’s shares are issued (or an appropriate book entry has been made).
14.    Assignment and Transfers. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and other Affiliates. These Terms and
Conditions may be assigned by the Company without the Grantee’s consent.
15.    Income Taxes; Withholding Taxes. All obligations of the Company under
these Terms and Conditions shall be subject to the rights of the Company as set
forth in the Plan to withhold amounts required to be withheld for any taxes, if
applicable. At the time of exercise, the Company shall have the right to deduct
from other compensation, or to withhold shares of Common Stock, in an amount
equal to the federal (including FICA), state, local, and foreign income taxes
and other amounts as may be required by law to be withheld with respect to the
exercise of the Option, provided that any share withholding shall not exceed the
Grantee’s minimum applicable withholding tax rate for federal (including FICA),
state, local, and foreign tax liabilities.
16.    Applicable Law. The validity, construction, interpretation, and effect of
this instrument shall exclusively be governed by, and determined in accordance
with, the applicable laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle. This Option award shall be subject to any
required approvals by any governmental or regulatory agencies. This Option award
shall also be subject to any applicable clawback or recoupment policies, share
trading policies, and other policies that may be implemented by the Board from
time to time. Notwithstanding anything in these Terms and Conditions to the
contrary, the Plan, these Terms and Conditions, and the Option awarded hereunder
shall be subject to all applicable laws, including any laws, regulations,
restrictions, or governmental guidance that becomes applicable in the event of
the Company’s

5



--------------------------------------------------------------------------------




participation in any governmental programs, and the Committee reserves the right
to modify these Terms and Conditions and the Option as necessary to conform to
any restrictions imposed by any such laws, regulations, restrictions, or
governmental guidance or to conform to any applicable clawback or recoupment
policies, share trading policies, and other policies that may be implemented by
the Board from time to time. As a condition of participating in the Plan, and by
the Grantee’s acceptance of the Option, the Grantee is deemed to have agreed to
any such modifications that may be imposed by the Committee, and agrees to sign
such waivers or acknowledgments as the Committee may deem necessary or
appropriate with respect to such modifications. The Grantee irrevocably and
unconditionally (i) agrees that any legal proceeding arising out of these Terms
and Conditions may be brought only in the United States District Court for the
Eastern District of Pennsylvania, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in
Philadelphia County, Pennsylvania, (ii) consents to the sole and exclusive
jurisdiction and venue of such court in any such proceeding, and (iii) waives
any objection to the laying of venue of any such proceeding in any such court.
The Grantee also irrevocably and unconditionally consents to the service of any
process, pleadings, notices, or other papers.
17.    Notice. Any notice to the Company provided for in these Terms and
Conditions shall be addressed to it in care of the Corporate Secretary of the
Company, 1601 Market Street, Philadelphia, Pennsylvania 19103-2197, and any
notice to the Grantee shall be addressed to such Grantee at the current address
shown on the payroll of the Company or an Affiliate, or to such other address as
the Grantee may designate to the Company in writing in accordance with this
Section. Except as otherwise provided by this Section, any notice provided for
hereunder shall be delivered by hand, sent by telecopy or electronic mail, or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage and registry fee prepaid in the United States mail or other
mail delivery service. Notice to the Company shall be deemed effective upon
receipt. By receipt of the Option granted hereunder, Grantee hereby consents to
the delivery of information (including without limitation, information required
to be delivered to the Grantee pursuant to the applicable securities laws)
regarding the Company, the Plan, and the Option via the Company’s electronic
mail system or other electronic delivery system.
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his signature
hereon, effective as of the Grant Date set forth above.


RADIAN GROUP INC.






By: /s/ Anita Scott
Name: Anita Scott
Title: SVP, Chief Human Resources Officer






I hereby accept this Option award and (a) acknowledge receipt of the Plan
incorporated herein, (b) acknowledge that I have read the Award Summary
delivered in connection with this Option award and these Terms and Conditions
and understand the terms and conditions of them, (c) accept the Option award
described in these Terms and Conditions, (d) agree to be bound by the terms of
the Plan and these Terms and Conditions, and (e) agree that all decisions and
determinations of the Committee with respect to the Option shall be final and
binding.


                    

6



--------------------------------------------------------------------------------




Acknowledged and Agreed by Award Recipient:




Signature: /s/ S. A. Ibrahim


Print Name: S.A. Ibrahim


Date: 10/2/15
 
 
 




7

